1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 17cr1836-MMA
12                                      Plaintiff,
                                                         ORDER DENYING DEFENDANT’S
13   v.                                                  MOTION FOR CREDIT OF
                                                         PRETRIAL DETENTION PERIOD
14   HEIDI ROBLES,
15                                    Defendant.         [Doc. No. 40]
16
17         On June 11, 2017, Defendant Heidi Robles was arrested and charged with
18   importing methamphetamine, in violation of Title 21, United States Code, sections 952
19   and 960. See Doc. No. 1. On June 28, 2017, Defendant was released from custody after
20   posting the required appearance bond. See Doc. No. 12. Defendant remained on pretrial
21   release pending resolution of the charges. Defendant ultimately pleaded guilty, and on
22   November 13, 2017, the Court sentenced Defendant to a sixty-month term of
23   imprisonment. See Doc. No. 30. On December 28, 2017, Defendant was arrested due to
24   alleged violations of the conditions of her pretrial release. See Doc. No. 31, 37.
25   Defendant began serving her term of imprisonment shortly thereafter. Defendant now
26   moves for modification of her sentence pursuant to Title 18, section 3585(b). See Doc.
27   No. 40. Defendant requests credit for the six-month period she spent on pretrial release,
28   and argues that the Court should reduce her term of imprisonment accordingly.

                                                     1
                                                                                     17cr1836-MMA
1          A defendant may receive credit for prior custody as follows:
2          A defendant shall be given credit toward the service of a term of imprisonment
           for any time he has spent in official detention prior to the date the sentence
3
           commences (1) as a result of the offense for which the sentence was imposed;
4          or (2) as a result of any other charge for which the defendant was arrested after
           the commission of the offense for which the sentence was imposed; that has
5
           not been credited against another sentence.
6
7    18 U.S.C. § 3585(b). The authority to award credit for prior custody lies solely with the
8    Bureau of Prisons. See United States v. Wilson, 503 U.S. 329, 333-34, 35 (1992) (“After
9    a district court sentences a federal offender, the Attorney General, through the BOP, has
10   the responsibility of administering the sentence.”); United States v. Checchini, 967 F.2d
11   348, 349 (9th Cir. 1992). The Court lacks the authority to provide Defendant the relief
12   she seeks. This is because district courts have “jurisdiction only over the imposition of
13   sentence, not over its computation.” United States v. Martinez, 837 F.2d 861, 865 (9th
14   Cir. 1988). Defendant may request relief directly from the Bureau of Prisons using the
15   administrative process available to federal inmates. See Checchini, 967 F.2d at 350.
16         Accordingly, the Court DENIES Defendant’s motion.
17         IT IS SO ORDERED.
18   DATE: February 12, 2019                _______________________________________
                                            HON. MICHAEL M. ANELLO
19
                                            United States District Judge
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                      17cr1836-MMA
